Citation Nr: 0033830	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  99-08 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral foot disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel





INTRODUCTION

The veteran served on active duty from June 1976 to July 
1976.  

In January 1977, the Department of Veterans Affairs (VA) 
denied service connection for bilateral foot disability and 
back disability.  Following pertinent notification the same 
month to the veteran, with advisement of appellate rights, a 
Notice of Disagreement (NOD) was not received within the 
subsequent year.

In February 1997, the VA Regional Office (RO) in Columbia, 
South Carolina, determined that new and material evidence had 
not been submitted to reopen the veteran's claims for service 
connection for bilateral foot disability and for back 
disability.  Following pertinent notification the same month 
to the veteran, with advisement of appellate rights, a NOD 
was not received within the subsequent year.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1998 rating decision of the RO.  The 
appeal was docketed at the Board in 1999.


FINDINGS OF FACT

1.  In February 1997, the RO determined that new and material 
evidence had not been submitted to reopen the veteran's 
claims for service connection for bilateral foot disability 
and for back disability; following pertinent notification the 
same month to the veteran, with advisement of appellate 
rights, a NOD was not received within the subsequent year.

2.  The additional evidence received since the unappealed 
February 1997 rating determination that new and material 
evidence had not been submitted to reopen the veteran's claim 
for service connection for bilateral foot disability is, in 
part, cumulative to evidence previously of record and is, in 
its entirety, not so significant that it must be considered 
in order to fairly decide the claim.

3.  The additional evidence received since the unappealed 
February 1997 rating determination that new and material 
evidence had not been submitted to reopen the veteran's claim 
for service connection for back disability is, in its 
entirety, not so significant that it must be considered in 
order to fairly decide the claim.


CONCLUSIONS OF LAW

1.  Evidence received since the unappealed February 1997 
rating determination that new and material evidence had not 
been submitted to reopen the veteran's claim for service 
connection for bilateral foot disability is not new and 
material and the claim is not reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2000).

2.  Evidence received since the unappealed February 1997 
rating determination that new and material evidence had not 
been submitted to reopen the veteran's claim for service 
connection for back disability is not new and material and 
the claim is not reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence, Bilateral Foot Disability

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991).  The February 1997 rating 
determination that new and material evidence had not been 
submitted to reopen the veteran's claim for service 
connection for bilateral foot disability is final, based upon 
the evidence then of record.  38 U.S.C.A. § 7105 (West 1991).  
However, if new and material evidence is submitted, a 
previously denied claim must be reopened.  38 U.S.C.A. 
§ 5108.  Therefore, the issue for appellate determination is 
whether the evidence received since such aspect of the 
February 1997 decision is new and material under the 
provisions of 38 C.F.R. § 3.156(a).  In accordance with 
38 C.F.R. § 3.156(a), "[n]ew and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."

In denying service connection for bilateral foot disability 
in January 1977, the rating board observed that the veteran 
was found to have pes planus when he was examined for service 
entrance purposes, that he complained of foot pain a week 
after entering service, and that he was then assessed as 
having bunions.  It further noted that, following the 
veteran's referral to a Medical Evaluation Board, he was 
separated from service, with the lone foot condition then 
shown being bunions.  Service connection for bunions 
involving each foot was denied as having preexisted the 
veteran's entrance into service, having then (i.e., at his 
service entrance) been shown as pes planus.  Evidence in the 
rating board's possession in January 1977 included the 
veteran's service medical records, inclusive of the report 
pertaining to his pre-induction examination in March 1976, on 
which occasion he was noted to have pes planus.  In June 
1976, the veteran complained of pain involving his right 
foot; on physical examination, a large bunion was found.  
Thereafter, due to bunions involving each foot (and 
apparently after referral to a Medical Evaluation Board), the 
veteran's physical activities were pertinently restricted by 
profile in July 1976.  Later that same month, he was, 
apparently due principally to bilateral bunions, discharged 
from service.  

In September 1996, the veteran attempted to reopen his claim 
for service connection for bilateral foot disability.  Added 
to the record in conjunction with such application were 
reports pertaining to VA outpatient treatment rendered the 
veteran on a number of occasions in 1996.  In April 1996, the 
veteran presented with a complaint of foot pain, and 
indicated that he had had bunions for "years" which he 
related to the wearing of boots in service; the assessment 
was bunions involving each foot.  In June 1996, he complained 
of bunion pain which had then recently worsened; the 
assessment, following physical examination, implicated hallux 
valgus, bunions and pes planus.  Bilateral hallux valgus 
deformity was shown on pertinent X-ray examination 
accomplished the same month.  In September 1996, when he was 
seen in response to his bilateral bunions, the veteran was 
assessed as having, in addition to bilateral hallux valgus 
deformity, onychomycosis.  In a rating decision entered in 
February 1997, the rating board, in determining that no new 
and material evidence had been submitted, observed that the 
veteran had submitted no evidence demonstrating that his 
preexisting foot condition had been "aggravated" by service.  

Evidence added to the record since February 1997 consists of 
reports pertaining to VA outpatient treatment rendered the 
veteran in 1997 and 1998.  In March 1997, the veteran 
complained of pain involving the great toe on his left foot; 
the assessments, following physical examination, included pes 
planus and "[p]ossible" additional maladies including gout, 
arthritis and osteochondroma.  A report pertaining to 
pertinent X-ray examination accomplished in September 1997 
reflects an impression of "mild" hallux valgus deformity 
involving the great toe of each foot.  Also in September 
1997, the veteran was noted to experience "extreme pain" 
related to bunions on his right foot, in response to which, 
in January 1998, a bunionectomy was performed.  Also of 
recent submission is a report pertaining to an August 1998 
non-VA X-ray examination of the veteran's right foot, which 
revealed mild hallux valgus deformity and arthritis 
("sclerosis"). 

In considering whether new and material evidence has been 
submitted to reopen the veteran's claim for service 
connection for bilateral foot disability, the Board would 
point out that, in contradistinction to the record in the 
RO's possession in February 1997 (which was devoid of 
evidence documenting the possible presence of gout, arthritis 
or osteochondroma involving either foot), the report of the 
above-cited March 1997 VA outpatient treatment report 
reflects the "[p]ossible" presence of gout, arthritis and 
osteochondroma.  In addition, the August 1998 non-VA X-ray 
examination of the veteran's right foot revealed arthritis 
("sclerosis").  Because there was no evidence in the RO's 
possession reflecting an assessment (even on a possibility 
basis) of any of the foregoing three maladies (relative to 
either foot) when the February 1997 rating decision was 
entered, each of these items of evidence is therefore "new".  
However, even ignoring the matter of whether the veteran in 
fact definitively has gout or osteochondroma (the presence of 
arthritis was confirmed on the August 1998 non-VA X-ray), the 
Board would advance the salient consideration that neither 
such VA outpatient treatment report nor the report pertaining 
to the non-VA X-ray is "material", inasmuch as neither item 
relates the assessed condition(s) to the veteran's period of 
service.  Neither does either item indicate that any of the 
three foregoing conditions is representative of inservice 
aggravation sustained relative to the pes planus the veteran 
was noted to have before he entered service.  As to the 
recently received VA outpatient reports which reflect 
assessments of bunions and hallux valgus deformity (the 
latter was additionally shown on the non-VA X-ray), evidence 
demonstrative of the same was (in each instance) in the RO's 
possession in February 1997.  Because these reports convey 
information of which the RO was previously aware, they are 
thus "cumulative" in character and, as such, are not "new" in 
accordance with the pertinent aspect of 38 C.F.R. § 3.156 set 
forth above.  In light of the above observations, then, it is 
concluded that no item of "new and material" evidence, i.e., 
no item of evidence that is so significant that it must be 
considered in order to fairly decide the merits of the claim, 
in accordance with the above-cited provisions of 38 C.F.R. 
§ 3.156(a), has been submitted in conjunction with the 
veteran's attempt to reopen his claim for service connection 
for bilateral foot disability.  Therefore, such claim is not 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


II.  New and Material Evidence, Back Disability

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  The February 1997 rating determination 
that new and material evidence had not been submitted to 
reopen the veteran's claim for service connection for back 
disability is final, based upon the evidence then of record.  
38 U.S.C.A. § 7105.  However, as was noted above, if new and 
material evidence is submitted, a previously denied claim 
must be reopened.  38 U.S.C.A. § 5108.  Therefore, the issue 
for appellate determination is whether the evidence received 
since such aspect of the February 1997 decision is new and 
material under the above-stated provisions of 38 C.F.R. 
§ 3.156(a).

In denying service connection for back disability in January 
1977, the rating board observed that a "back condition" was 
then not shown by the evidence of record.  Evidence in the 
rating board's possession in January 1977 included the 
veteran's service medical records.  Among the same is a June 
1976 clinical report which reflects that the veteran had 
fallen in "latrine [and had] hurt [his] back".  The 
impression, presumably following physical examination, was 
back strain, for which the related treatment included the 
application of heat.  When the veteran was examined in 
conjunction with his separation from service in July 1976, he 
responded in the affirmative to an inquiry whether he then, 
or had in the past, experienced "[r]ecurrent back pain"; his 
spine was clinically evaluated as normal.  

In September 1996, the veteran attempted to reopen his claim 
for service connection for back disability.  Added to the 
record in conjunction with such application were reports 
pertaining to VA outpatient treatment rendered the veteran on 
a number of occasions in 1996.  None of the reports reflect 
any assessment pertaining to any segment of the veteran's 
spine.  In determining, in a February 1997 rating decision, 
that no new and material evidence had been submitted, the 
rating board observed that no evidence had been submitted 
which reflected "treatment for or a diagnosis of a back 
condition."  

Evidence added to the record since February 1997 consists of 
reports pertaining to VA outpatient treatment rendered the 
veteran in 1997 and 1998.  When the veteran presented in 
March 1997, he related that he had "hurt [his] back" in a 
1988 motor vehicle accident and that his back had been 
thereafter problematic.  Findings on physical examination 
included "full" lumbar motion.  The pertinent assessment was 
chronic low back pain.  X-ray examination of the veteran's 
lumbar spine, performed by VA in March 1997, reflected 
findings which were interpreted to be "within normal limits".  
When he was seen by VA in July 1998, the veteran complained 
of having experienced "chronic [low back pain]" since his 
involvement in the motor vehicle accident in the late 1980's; 
the diagnosis, following physical examination, was chronic 
low back pain which was "[m]echanical" in nature.

In considering whether new and material evidence has been 
submitted to reopen the veteran's claim for service 
connection for back disability, the Board would point out 
that, in contradistinction to the record in the RO's 
possession in February 1997, which was devoid of evidence 
reflecting an assessment of chronic low back pain, the above-
cited VA outpatient treatment reports (dated in March 1997 
and July 1998) clearly each reflect such diagnosis.  Because 
there was no evidence in the RO's possession reflecting such 
assessment when the February 1997 rating decision was 
entered, these items of evidence are therefore "new".  
However, the Board would advance the salient consideration 
that these VA outpatient reports are not, in either instance, 
"material", inasmuch as neither report etiologically 
associates the veteran's assessed chronic low back pain 
(which, significantly, the veteran himself, even ignoring 
that he is legally not competent in the context of the 
present aspect of the appeal to do so, see Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992), related to his involvement 
in a motor vehicle accident in the late 1980's) to his period 
of service or any incident of trauma which transpired 
therein.  Given the latter observation, then, it is concluded 
that no item of "new and material" evidence, i.e., no item of 
evidence that is so significant that it must be considered in 
order to fairly decide the merits of the claim, in accordance 
with the above-cited provisions of 38 C.F.R. § 3.156(a), has 
been submitted in conjunction with the veteran's attempt to 
reopen his claim for service connection for back disability.  
Therefore, such claim is not reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim for service connection for 
bilateral foot disability is denied. 


New and material evidence not having been submitted, the 
application to reopen a claim for service connection for back 
disability is denied.



		
	BARBARA B. COPELAND
	Veterans Law Judge
	Board of Veterans' Appeals

 

